Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 12, 2018                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  156540(78)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
                                                                    SC: 156540
  v                                                                 COA: 332520
                                                                    Berrien CC: 15-002916-FC
  TYSHAWN YATES,
             Defendant-Appellant.
  _________________________________________/

         On order of the Chief Justice, the motion of defendant-appellant for guidance is
  GRANTED. An amended application may be filed by the attorney for defendant-
  appellant on or before February 9, 2018.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 January 12, 2018

                                                                               Clerk